This case is before us on a motion of Reba E. Wells to dismiss two appeals from an order setting apart to her a homestead. One of the appeals is by Laura M. Wells, Susie B. Wells, and Asa H. Wells, and the other by William W. Wells. The appellants Laura M., Susie B., and Asa H. Wells have by their attorneys executed and filed a written instrument withdrawing their appeal and ask this court to dismiss the same without costs. As to the appellant William W. Wells, it fully appears from the record that he filed his notice of appeal on the nineteenth day of October, 1905, from the order setting aside the homestead, but he did not at the time of the notice file, and he has not since filed, any undertaking on appeal. He was duly served with notice of the hearing of this present motion to dismiss, and made no appearance or defense thereto. It seems clear therefore that the motion to dismiss the two appeals should be granted.
The motion to dismiss the said two appeals is granted, and the same are dismissed, but without costs against the appellants Laura M. Wells, Susie B. Wells, and Asa H. Wells. *Page 660